DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 13-15 and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 19 and 20,
	The claim(s) recite(s) A system for false positive detection comprising: an interface configured to receive a transaction data; and a processor configured to: determine whether the transaction data is a statistical outlier;
	Claim 1 recites the limitation of determin[ing] whether the transaction data is a statistical outlier;
	The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components, e.g. an interface… and a processor. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses performing statistical analysis to determine outliers and further determine if said outliers are false positives which are statistical analyses that can be performed mathematically on pen and paper.
	Claim 1 recites the following additional elements:
	“in response to the transaction data being the statistical outlier: query database data to determine whether the transaction data is a false positive;” which encompasses merely determining if an observation is a false positive.
“and in response to the transaction data being the false positive, indicate that the transaction data is normal.” which encompasses labelling an observation in response to the previous step. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generic computer system with an interface and a processor, which amounts to no more than applying the steps to generic computer components. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the 
Claims 19 and 20 are analogous to the subject matter of independent claim 1 directed to a method or process and non-transitory computer readable medium respectively and are rejected under similar rationale.

Regarding dependent claim 2,
	Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the processor is further configured to determine whether there is an error detected using a classifier.” Which encompasses using a generic computer component to perform a mental process of determining that an observation contains an error such as by comparing attributes of statistical observations to determine if one observation is erroneous compared to others.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 3,
	Claim 3 depends upon Claim 2, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein the classifier comprises a multi-category classifier.” Which merely describes the generic computer component (the classifier) as “multi-category”, i.e. it is capable of providing various classifications to observations as opposed to just one.  
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 4,
	Claim 4 depends upon Claim 2, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein the classifier comprises a model-based classifier.” Which merely describes the generic computer component (the classifier) as “model-based”, i.e. it is based on any statistical model known in the art.   
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.


Regarding dependent claim 13,
	Claim 13 depends upon Claim 1, as such claim 13 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 13 further recites the limitations of: “wherein the database data is stored using a database system.” which merely describes the a step of storing information using a database. The step amounts to simply having data be stored in some fashion.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.
Regarding dependent claim 14,
Claim 14 depends upon Claim 1, as such claim 14 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 14 further recites the limitations of: “wherein the database data comprises an object graph.” which merely describes a step of storing information using a database in a graph format. The step amounts to simply having data be stored in some fashion.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 15,
Claim 15 depends upon Claim 1, as such claim 15 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 15 further recites the limitations of: “wherein the database data comprises relational database data.” which merely describes a step of storing information using a database in a relational format.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 13, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herwadkar et al. (US PGPUB No. 2019/0102553; Pub. Date: Apr. 4, 2019).
Regarding independent claim 1,
	Herwadkar discloses a system for false positive detection comprising: an interface configured to receive a transaction data; See Paragraph [0041], (Disclosing a method for detecting an anomaly in queries of a relational database. The method including a monitoring apparatus for analyzing queries received by the RDBMS, i.e. an interface configured to receive transaction data.).
and a processor configured to: determine whether the transaction data is a statistical outlier; See Paragraph [0041], (The monitoring apparatus analyzes queries received by the RDBMS in order to determine anomalies. Note [0151] wherein the method extracts attribute values from a query in order to identify outlier values, i.e. determine whether transaction data is a statistical outlier.).
and in response to the transaction data being the statistical outlier: query database data to determine whether the transaction data is a false positive; See FIG. 3 and Paragraph [0117]-[0118], (FIG.3  illustrating steps for performing frequency-based anomaly detection in relational database queries. An incoming query may be matched to one or more non-anomalous queries at step 302, i.e. querying a database. If a query matches one or more non-anomalous queries, the frequency of said query is determined and compared to a frequency threshold. The frequency threshold may reflect a false positive tolerance, i.e. determining whether the transaction data is a false positive.).
and in response to the transaction data being the false positive, indicate that the transaction data is normal. See Paragraph [0119], (If the query's frequency meets the frequency threshold, the query may be identified as non-anomalous and no further output and/or analysis is required, i.e. indicating that the transaction data is normal.).

Regarding dependent claim 2,
As discussed above with claim 2, Herwadkar discloses all of the limitations.
	Herwadkar further discloses the step wherein the processor is further configured to determine whether there is an error detected using a classifier. See Paragraph [0037], (The anomaly detection system classifies queries as anomalous based on an adaptive thresholding process, i.e. an anomaly is equivalent to an error, detecting an anomaly is equivalent to detecting an error.).

Regarding dependent claim 3,
As discussed above with claim 2, Herwadkar discloses all of the limitations.
	Herwadkar further discloses the step wherein the classifier comprises a multi-category classifier. See Paragraph [0155], (Queries may be classified as anomalous, otherwise they may be classified as normal, i.e. multiple categories of classification.)

Regarding dependent claim 4,
As discussed above with claim 2, Herwadkar discloses all of the limitations.
	Herwadkar further discloses the step wherein the classifier comprises a model-based classifier. See Paragraph [0152], (The query evaluation process of FIG. 6 includes comparing attribute values extracted from a query to a corresponding distribution model used to identify outlier values, i.e. the classifier and/or classification process are based on distribution models, i.e. a model-based classifier.)

Regarding dependent claim 6,
As discussed above with claim 2, Herwadkar discloses all of the limitations.
	Herwadkar further discloses the step wherein the processor is further configured to determine whether the transaction data is a statistical outlier in response to determining that the error is not detected using the classifier. See Paragraph [0155], (The query evaluation process includes determining a probability cutoff based on how many of the feature attributes in a query are outliers, i.e. determining whether transaction data is a statistical outlier. If the probability is greater than the threshold, the query is classified as normal, i.e. an error is not detected using the classifier.)

Regarding dependent claim 7,
As discussed above with claim 1, Herwadkar discloses all of the limitations.
	Herwadkar further discloses the step wherein the processor is further configured to indicate that the transaction data does not comprise an unknown potential error in response to the transaction data not being the statistical outlier. See Paragraph [0155], (The query evaluation process includes determining a probability cutoff based on how many of the feature attributes in a query are outliers, i.e. determining whether transaction data is a statistical outlier. If the probability is greater than the threshold, the query is classified as normal, i.e. a query that is classified as "normal" does not comprise an unknown potential error and does not represent a statistical outlier.)

Regarding dependent claim 13,
As discussed above with claim 1, Herwadkar discloses all of the limitations.
	Herwadkar further discloses the step wherein the database data is stored using a database system. See FIG. 1 and Paragraph [0040], (RDBMS 122 manages and/or maintains relational databases 128, 130, i.e. database data stored using a database system.)

Regarding dependent claim 15,
	As discussed above with claim 1, Herwadkar discloses all of the limitations.
	Herwadkar further discloses the step wherein the database data comprises relational database data. See FIG. 1 and Paragraph [0040], (RDBMS 122 manages and/or maintains relational databases 128, 130, i.e. data stored in a relational database is relational database data.)

Regarding independent claim 19,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Pang et al. (US PGPUB No. 2016/0359880; Pub. Date; Dec. 8, 2016).
Regarding dependent claim 5,
As discussed above with claim 2, Herwadkar discloses all of the limitations.
	Herwadkar does not disclose the step wherein the processor is further configured to indicate that the transaction data comprises a known error in response to determining that the error is detected using the classifier.
	Pang discloses the step wherein the processor is further configured to indicate that the transaction data comprises a known error in response to determining that the error is detected using the classifier. See Paragraph [0036], (Disclosing an analytics engine for identifying outlier observations. If a training set of example data with known outlier labels exists, supervised anomaly detection techniques may be used to train a classifier, i.e. the known outlier label is a known error that may be detected using the classifier.)
	Herwadkar and Pang are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar to include the supervised training techniques using known outlier labels as described by Pang. Doing so would allow the system to recognize previously learned and/or identified anomalous conditions using supervised training techniques that can be further refined via additional training datasets.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Baradaran et al. (US PGPUB No. 2017/0126718; Pub. Date: May 4, 2017).
Regarding dependent claim 8,
As discussed above with claim 1, Herwadkar discloses all of the limitations.
	Herwadkar does not disclose the step wherein the processor is further configured to indicate that the transaction data is an unknown potential error in response to the transaction data not being the false positive.
	Baradaran discloses the step wherein the processor is further configured to indicate that the transaction data is an unknown potential error in response to the transaction data not being the false positive. See Paragraph [0323], (Disclosing a method for characterizing anomalous network traffic. The method including identifying anomalous network traffic and outputting a particular reason for the anomaly. If the anomaly is unknown, the output may simply indicate that the reason for the anomaly is unknown, i.e. indicating an unknown potential error.). The examiner notes that the process of [0323] is performed if an anomaly is detected, i.e. no false positives are detected.
	Herwadkar and Baradaran are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar to include the anomaly detection and method of output as described by Baradaran. Doing so would allow users to receive indication of anomalies the potential reason(s) for said anomalies. The method may also provide outputs following determination that network traffic is not anomalous, including false positives, and similarly generating output information for a user as described in Paragraph [0323] of Baradaran. The resulting improvement would be the delivery of anomaly and/or false positive information to a user allowing them to react accordingly.

Regarding dependent claim 9,
As discussed above with claim 8, Herwadkar-Baradaran discloses all of the limitations.
Baradaran further discloses the step wherein the processor is further configured to determine using feedback whether the unknown potential error is an actual error in response to the transaction data not being the false positive. See Paragraph [0323], (Univariate and multivariate rules may be updated based on user input received for a particular anomaly in order to generate further information about said anomaly, i.e. users may provide feedback to further explain and/or encompass all possible anomaly explanations, i.e. determining whether an error is an actual error.). The examiner notes that the process of [0323] is performed if an anomaly is detected, i.e. no false positives are detected.
	Herwadkar and Baradaran are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar to include the anomaly detection and method of output as described by Baradaran. Doing so would allow users to receive indication of anomalies the potential reason(s) for said anomalies. The method may also provide outputs following determination that network traffic is not anomalous, including false positives, and similarly generating output information for a user as described in Paragraph [0323] of Baradaran. The resulting improvement would be the delivery of anomaly and/or false positive information to a user allowing them to react accordingly.

Regarding dependent claim 10,
As discussed above with claim 9, Herwadkar-Baradaran discloses all of the limitations.
Baradaran further discloses the step wherein feedback comprises active feedback or passive feedback. See Paragraph [0323], (Univariate and multivariate rules may be updated based on user input received for a particular anomaly in order to generate further information about said anomaly, i.e. users input is active feedback.) The examiner notes that Paragraph [0037] of Applicant's Specification describe "active feedback" as a user response that is provided via user interface, therefore the user input responses of Baradaran comprise "active feedback".
	Herwadkar and Baradaran are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar to include the anomaly detection and method of output as described by Baradaran. Doing so would allow users to receive indication of anomalies the potential reason(s) for said anomalies. The method may also provide outputs following determination that network traffic is not anomalous, including false positives, and similarly generating output information for a user as described in Paragraph [0323] of Baradaran. The resulting improvement would be the delivery of anomaly and/or false positive information to a user allowing them to react accordingly.

Regarding dependent claim 11,
As discussed above with claim 9, Herwadkar-Baradaran discloses all of the limitations.
Herwadkar further discloses the step wherein the processor is further configured to use the feedback to train a false positive screen. See Paragraph [0061], (The management apparatus may obtain user feedback relating to queries identified as anomalous by the system. User feedback may identify non-anomalous queries previously identified as anomalous.) See Paragraph [0143], (The training process allows for user feedback which may modify and/or manage outlier classifications.). See Paragraph [0196], (Users may efficiently and effectively control the false positives generated by the anomaly detection system by providing threshold cutoffs, timeframes, etc., i.e. feedback for training false positive screens.).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Baradaran as applied to claim 9 above, and further in view of Vasseur et al. (US PGPUB No. 2017/0279848; Pub. Date: Sep. 28, 2017).
Regarding dependent claim 12,
As discussed above with claim 9, Herwadkar-Baradaran discloses all of the limitations.
	Herwadkar-Baradaran does not disclose the step wherein the processor is further configured to use the feedback to train a classifier.  
	Vasseur discloses the step wherein the processor is further configured to use the feedback to train a classifier. See Paragraph [0095], (Disclosing a method for detecting anomalies in a network. The method including the use of a machine learning classified training using training data using feedback from a user interface regarding the significance of previously-reported anomalies, i.e. using feedback to train a classifier.).
	Herwadkar, Baradaran and Vasseur are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Baradaran to include the method of training a classifier as described by Vasseur. Doing so would allow users to train an anomaly classifier via user feedback. Doing so would allow the classifier to adjust to user preferences by boosting user-requested scores for certain anomalies as described in Paragraph [0095] of Vasseur.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Griffith et al. (US PGPUB No. 2019/0050445; Pub. Date: Feb. 14, 2019).
Regarding dependent claim 14,
As discussed above with claim 1, Herwadkar discloses all of the limitations.
	Herwadkar does not disclose the step wherein the database data comprises an object graph.
	Griffith discloses the step wherein the database data comprises an object graph. See Paragraph [0118], (Disclosing the use of a graph database, i.e. database data comprising object graphs, to which anomaly detection techniques may be applied as described in Paragraph [0066] by a dataset ingestion controller component.).
	Herwadkar and Griffith are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar to include the graph database disclosed by Griffith. Doing so would allow the system to detect anomalies throughout a graph of nodes in order to facilitate corrective actions to correct data anomalies automatically, semi-automatically and/or manually as described in Paragraph [0066] of Griffith.


Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of BLAKE et al. (US PGPUB No. 2018/0267741; Pub. Date: Sep. 20, 2018).
Regarding dependent claim 16,
As discussed above with claim 1, Herwadkar discloses all of the limitations.
	Herwadkar does not disclose the step wherein querying the database data to determine whether the transaction data is a false positive comprises querying the database data to determine whether the transaction data comprises a short edit distance to transaction data not comprising a statistical outlier.
	BLAKE discloses the step wherein querying the database data to determine whether the transaction data is a false positive comprises querying the database data to determine whether the transaction data comprises a short edit distance to transaction data not comprising a statistical outlier. See Paragraph [0054], (Disclosing a method for monitoring a data store. The method including detecting false positives in response to a determination that an address of a queried region of data has changed, i.e. a short edit distance comprising a changed field of an address.)	Herwadkar and BLAKE are analogous art because they are in the same field of endeavor, data monitoring and analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar to include the method of detecting false positives in response to changes in addresses for data records as described by BLAKE. Paragraph [0054] of BLAKE disclosing that the process reduces storage overhead for monitoring data.

Regarding dependent claim 17,
As discussed above with claim 16, Herwadkar-BLAKE discloses all of the limitations.
	BLAKE further discloses the step wherein the short edit distance comprises at least one of: a changed tag, a changed field of an address, or a changed digit of an identification number. See Paragraph [0054], (Disclosing a method for monitoring a data store. The method including detecting false positives in response to a determination that an address of a queried region of data has changed, i.e. a short edit distance comprising a changed field of an address.)
	Herwadkar and BLAKE are analogous art because they are in the same field of endeavor, data monitoring and analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar to include the method of detecting false positives in response to changes in addresses for data records as described by BLAKE. Paragraph [0054] of BLAKE disclosing that the process reduces storage overhead for monitoring data.
	

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of JHA et al. (US PGPUB No. 2019/0034473; Pub. Date; Jan. 31, 2019).
Regarding dependent claim 18,
As discussed above with claim 1, Herwadkar discloses all of the limitations.
	Herwadkar does not disclose the step wherein the transaction data comprises at least one of: financial data, journal line data, record-based data, or human resources system data.
	JHA discloses the step wherein the transaction data comprises at least one of: financial data, journal line data, record-based data, or human resources system data.  See Paragraph [0024], (Disclosing a method for detecting and correcting outliers in a dataset stored in a data-storage device. The dataset includes a table that includes columns of parameter data. An example is provided where the dataset refers to IT equipment for sale by a vendor, including recording the price for each element, i.e. financial data.)
	Herwadkar and JHA are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar to include the dataset parameters disclosed by JHA. Herwadkar is not explicitly directed towards detecting anomalies of financial data. JHA discloses the ability to detect anomalies for records comprising financial records in a database. The method of Herwadkar may be applied to determine anomalies in query attributes for a relational database and may include any kind of data including the financial records of JHA.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                         /Mariela Reyes/ Supervisory Patent Examiner, Art Unit 2159